Citation Nr: 1438582	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney-at-Law



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to September 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

As will be discussed below, the Veteran's claim was originally developed and adjudicated strictly as a claim of service connection for the psychiatric diagnosis of PTSD with depression.  Because the record suggests there may be additional psychiatric diagnoses, and in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In his initial claim, the Veteran asserted that he received treatment beginning in January 1986 from M. A., M.D., and J. A., A.R.N.P.; he submitted a partially completed release for VA to obtain records from the identified treatment providers.  On January 2010 VA examination, he reported prior psychiatric treatment from Maimonides Medical Center in Brooklyn, New York (in 1986 -elsewhere reported to be 1985)), Gracey Square Hospital in Manhattan (in 1995), at South Florida State Hospital (in 2002), Center for Emotional and Behavioral Health (in 2001-2002), and Payne Whitney Psychiatric Unit in Manhattan (no date provided).  

While some additional records have been provided by the Veteran and received from the Social Security Administration, the record does not reflect that complete records from all identified private treatment providers have been sought.  As the first reported treatment is alleged to have taken place in 1985 or 1986, only a few years after separation from service, records of private treatment in the interim may contain information relevant to the issue at hand, and must be sought.  (The earliest postservice private treatment record currently in the record is from 1995.)

Furthermore, while this claim has been adjudicated solely as one of service connection for PTSD, the Veteran has received other psychiatric diagnoses.  Consequently, under Clemons, development regarding the etiology of all other psychiatric diagnoses is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for any psychiatric disability.  He should also be asked to provide all releases necessary for VA to secure all private records of such treatment and evaluation from sources identified, to specifically include M. A., M.D., J. A., A.R.N.P., Maimonides Medical Center, Gracey Square Hospital, South Florida State Hospital, Center for Emotional and Behavioral Health, and Payne Whitney Psychiatric Unit in Manhattan.  The AOJ should secure for the record copies of the complete clinical records of all evaluations and treatment from the sources identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

The RO should also obtain any/all additional records of VA psychiatric evaluations/treatment (records of which are not already in the record).
2.  If and only if any records received suggest (and this is a low threshold requirement) that the Veteran has a psychiatric disability that might be related to his service, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each psychiatric disability found.

(b)  Please identify the likely etiology for each psychiatric disability diagnosed; specifically, is it at least as likely as not (a 50% or greater probability) that such is related to the Veteran's service.  For any psychiatric disability that is determined to not be related to service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3.  The AOJ should then review the record and readjudicate the claim, to encompass all psychiatric diagnoses (in accordance with Clemons).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


